Citation Nr: 0314986	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  02-14 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
meningitis.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a respiratory 
disability.

4.  Entitlement to service connection for hand tremors.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from July 1943 to December 
1945 and from October 1950 to June 1953.  The veteran also 
has an unverified period of service in the Reserves.

In July 1946, the Cleveland, Ohio Regional Office (RO) denied 
service connection for meningitis.  This case comes to the 
Board of Veterans' Appeals (Board) from an April 2001 
decision by the RO that determined that new and material 
evidence had not been submitted to warrant reopening the 
claim for service connection for meningitis and that denied 
service connection for a left ankle disability, a respiratory 
disorder, hand tremors, and tinnitus.

The veteran provided testimony at a hearing before the 
undersigned in Washington, D.C. in February 2003.  A 
transcript of the hearing is of record.

The issues of entitlement to service connection for a left 
ankle disability, a respiratory disorder, hand tremors, and 
tinnitus are the subjects of a Remand following the Order in 
this decision.




FINDINGS OF FACT

1.  In a July 1946 decision by the RO, service connection for 
meningitis was denied.

2.  The evidence associated with the claims file subsequent 
to the RO's July 1946 decision, when considered in 
conjunction with the record as a whole, is cumulative and 
redundant, and is not so significant it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1946 denial of entitlement to service connection 
for meningitis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

2.  The evidence received since July 1946 is not new and 
material to reopen the veteran's claim of entitlement to 
service connection for meningitis. 38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that it first must ensure the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA or Act), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) are met.  The VCAA sets out various notice 
and duty to assist requirements relating to claims for VA 
benefits.  

In this regard, the Board is satisfied that the facts 
relevant to the meningitis claim have been properly developed 
and there are no further actions that should be undertaken to 
comply with the provisions of the Act or implementing 
regulations.  In this case, the RO has obtained the veteran's 
available service medical records, private medical treatment 
records and VA medical treatment records.  Probative 
evidence, not included in the file, has not been identified.  
The Board is unaware of any such evidence, and finds that all 
probative evidence has been obtained.  There is no identified 
probative evidence which remains outstanding.  

Further, the RO sent the veteran a letter in December 2001 in 
which he was notified of the evidence necessary to 
substantiate his claim, as well as VA development activity.  
Specifically, he was advised that if there was other medical 
evidence that he would like the RO to consider, he should 
notify the RO and every reasonable effort would be made to 
obtain the evidence.  An August 2002 statement of the case 
set out the applicable laws and regulations relevant to this 
appeal.  In sum, the Board finds that VA has complied with 
the notice and duty-to-assist provisions of VCAA.

Turning to the merits of the case, a review of the veteran's 
service medical records from both his first and second 
periods of service reveals no findings, treatment, or 
diagnoses of meningitis.  The record does include, however, a 
VA hospital report from Brecksville, Ohio dated in May 1946, 
which revealed a diagnosis of meningitis.  As this was 
obviously after the veteran's first period of active service, 
and prior to his second period of service, his 1946 claim for 
service connection for meningitis was denied in a July 1946 
rating action.  The veteran did not appeal this decision, and 
after one year, it became final.  

In an August 2000 statement, the veteran requested that his 
claim for service connection for meningitis be reopened.

In support of his request to reopen the claim, the veteran 
stated that he was treated for meningitis at the Brecksville 
VAMC in 1946.  

In a February 2003 hearing before the undersigned, the 
veteran testified that before he was discharged from his 
first period of active service, he had an undiagnosed 
incident of meningitis.  He believed that he was ill, 
however, he covered up the illness because he wanted to get 
out of the service.

In an April 2001 rating decision, the RO denied service 
connection for meningitis on the basis that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran filed a timely appeal.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

As noted above, in a July 1946 rating decision, the RO denied 
service connection for meningitis.  The veteran was notified 
of the determination and did not perfect a timely appeal.  
Absent the filing of a timely appeal a rating determination 
is final.  38 U.S.C.A. § 7105.  If, however, new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
also is not "material," or, when considered by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the claim to reopen fails on 
that basis and the inquiry ends.  38 C.F.R. § 3.156.  If the 
evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In this case, no additional evidence received subsequent to 
the RO's decision in July 1946, shows that the veteran has a 
current diagnosis of meningitis or residuals of meningitis or 
if he did, that such a disorder is related to service.  
Indeed, the records from the veteran's second period of 
service include the notation that the veteran had spinal 
meningitis in 1946, but that there was "no sequelae."  In 
essence, the only additional pieces of evidence received on 
this issue that may be considered to favorably address the 
claim are the veteran's own contentions.  His contention that 
meningitis was incurred in service, however, is manifestly 
cumulative, since that has always been his contention in 
regard to this matter.  Accordingly, new and material 
evidence has not been submitted with respect to the issue of 
entitlement to service connection for meningitis, and the 
appeal in this regard is denied.   

In making this decision, the Board notes that one of the 
reasons it is remanding the remaining issues on appeal, is 
because the veteran submitted current treatment records to 
the Board without waiving his right to have the records 
considered by the RO in the first instance.  Since these 
records do not in any way address meningitis, however, a 
remand to have the RO consider them in the context of his 
appeal in that regard would serve no useful purpose.  
Accordingly, the Board is satisfied that a final decision 
addressing the veteran's claim to reopen may be made under 
these circumstances without infringing upon the veteran's due 
process rights.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  



ORDER

New and material evidence not having been presented, the 
appeal to reopen the claim of entitlement to service 
connection for meningitis is denied.


REMAND

After reviewing the record, the Board concludes that further 
development is warranted with regard to the veteran's claims 
for service connection for a left ankle disability, 
respiratory disorder, hand tremors, and tinnitus.

In this regard, it does not appear that all of the records of 
the veteran's private treatment that may be useful in this 
case has been obtained.  An effort to accomplish this should 
be made prior to entering a final decision.  In addition, it 
is observed that at the February 2003 hearing before the 
undersigned, the veteran submitted additional medical 
treatment records.  Although VA regulations had previously 
authorized the Board to review such evidence in the first 
instance, recent judicial precedent has found the Board is 
not authorized to do so, in the absence of a waiver of such 
consideration from the claimant.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  After obtaining appropriate authorization, the 
RO should attempt to obtain copies of all treatment 
records relating to the veteran as may be possessed 
by Adolph F. Znidarsic, MD, 15621 Waterloo Rd., 
Cleveland, Ohio 44110, including copies of any 
records he may have received from those physicians 
who treated the veteran before the time he began to 
see Dr. Znidarsic in 1996.  In addition, the RO 
should attempt to obtain copies of the records of 
the veteran's treatment at the Euclid General 
Hospital in July 1964 for respiratory problems.  In 
requesting the veteran's authorization to obtain 
these records, the RO also should ask the veteran 
to identify any other persons or locations from 
whom relevant records could be obtained.  Should 
any such sources be identified from whom relevant 
records are available, the RO should then attempt 
to obtain those records.  

2.  Next, the veteran should be scheduled for an 
examination of his ankle and respiratory system.  
For any current disability found affecting the 
veteran's ankle and/or respiratory system, the 
examiner is requested to offer an opinion as to 
whether it is at least as likely as not that the 
current disability is etiologically related to 
pertinent complaints noted in the veteran's service 
medical records.  Any indicated tests or studies 
should be accomplished and the examiner is 
requested to note in any report provided that a 
review of the veteran's claims file was 
accomplished in conjunction with the examination.  

3.  Thereafter, the RO should review the evidence 
of record, including those records submitted by the 
veteran to the Board in February 2003, conduct any 
further development as may be indicated by this 
review, and re-adjudicate the remaining claims on 
appeal.  If any decision is adverse to the veteran, 
he should be provided a supplemental statement of 
the case, which must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issues remaining on appeal.  After a reasonable 
period of time in which to respond has been 
provided, the case should be returned to the Board 
for further review.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



